Citation Nr: 0923115	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $9,639.23, 
to include the question of whether the RO properly 
discontinued the benefits, effective from December 27, 2001 
to May 27, 2003, based on the Veteran's fugitive felon 
status. 

(By separate decision, the Board addresses the claims of 
entitlement to service connection for a major joint disorder, 
right side, including as secondary to service-connected brain 
syndrome with disequilibrium and right-sided weakness, and 
entitlement to an evaluation in excess of 30 percent for 
brain syndrome with disequilibrium and right-sided weakness.)  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from April 1949 to August 
1951.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California and an April 2004 Decision On Waiver 
Of Indebtedness of the RO's Committee on Waivers and 
Compromises.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
September 2004, the Veteran requested a Board hearing at the 
RO in support of his claim.  Thereafter, however, in written 
statements received in November 2004 and July 2008, he 
withdrew his request and asked that his appeal be sent 
directly to the Board.   

In July 2007, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  For the 
reasons discussed in the REMAND section of this decision, 
below, the Board again REMANDS that portion of the claim 
focusing on the Veteran's entitlement to a waiver of recovery 
of an overpayment of VA disability compensation benefits in 
the amount of $9,639.23 to the RO via AMC.


FINDINGS OF FACT

1.  Since June 2002, the Veteran has been receiving VA 
disability compensation benefits at the 50 percent rate for 
service-connected disabilities.  

2.  In August 2003, the RO terminated the Veteran's VA 
disability compensation benefits, effective from December 27, 
2001 to May 27, 2003, based on a finding that the Veteran was 
a fugitive felon.  

3.  The RO's actions created an overpayment of VA disability 
compensation benefits, calculated in the amount of $9,639.23 

4.  From December 27, 2001 to May 27, 2003, the Veteran met 
the definition of fugitive felon by violating a condition of 
probation imposed for commission of a felony under state law.  


CONCLUSION OF LAW

The RO properly discontinued the Veteran's VA disability 
compensation benefits, effective from December 27, 2001 to 
May 27, 2003, based on his fugitive felon status.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, such compliance is 
unnecessary given that there is no possibility, reasonable or 
otherwise, that notice or assistance would aid in 
substantiating the Veteran's claim.  Rather, the law, not the 
evidence, is dispositive in this case.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002) (holding that, where 
it is the law, and not the underlying facts or development of 
the facts that are dispositive in the matter, the VCAA can 
have no affect on the appeal); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (holding that, where the law as mandated 
by statute, and not the evidence, is dispositive of the 
claim, the VCAA is inapplicable); see also Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

II.  Analysis of Claim

The basic facts in this case are not in dispute.  The Veteran 
served on active duty from April 1949 to August 1951.  Based 
on this service, by rating decision dated October 1953, the 
RO granted the Veteran service connection for a brain 
disability and assigned that disability a 30 percent 
evaluation.  By rating decision dated December 2002, the RO 
granted the Veteran service connection for a psychiatric 
disability secondary to the brain disability and assigned 
that disability a 30 percent evaluation.  Since June 2002, 
the Veteran has been receiving VA compensation benefits at 
the 50 percent rate for his two service-connected 
disabilities.  

In June 2003, the RO received notice from a sheriff's 
department that the Veteran was the subject of an outstanding 
warrant that had been issued on May 28, 1992.  In response, 
in August 2003, the RO terminated the Veteran's VA 
compensation benefits, effective from December 27, 2001 to 
May 27, 2003, based on a finding that the Veteran was a 
fugitive felon.  Once learning of this action, the Veteran 
immediately visited a court in the same county that issued 
the warrant.  Personnel therefrom informed the Veteran that 
the court had recalled and terminated the warrant on May 28, 
2003.  Based on the court's order in this regard, the RO 
reinstated the Veteran's VA compensation benefits, effective 
from May 28, 2003.  

The RO's actions created an overpayment of VA compensation 
benefits, calculated in the amount of $9,639.23.  In 
September 2003, the Veteran requested a waiver of recovery of 
the overpayment, which the RO's Committee on Waivers and 
Compromises denied in April 2004.  

An individual eligible for compensation benefits may not be 
paid such benefits for any period during which he is a 
fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  "Fugitive 
felon" means a person who is a fugitive by reason of: (i) 
fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  "Felony" includes a high 
misdemeanor under the laws of a State which characterizes as 
high misdemeanors offenses that would be felony offenses 
under Federal law.  38 C.F.R. § 3.665(n) (2008).

Based on VA Circular 28-04-02 dated October 6, 2004, the RO 
believes that a person who has an outstanding warrant for a 
felony offense is considered to be a "fugitive felon" whether 
or not he or she is literally fleeing.  The Board disputes 
this interpretation of the law and, because it is not bound 
by department manuals or circulars, see 38 C.F.R. § 19.5 
(2008), it is free to do so.  Instead, the Board relies upon 
a different definition of "fugitive felon," one referenced 
by VA's Office of General Counsel (GC) and in federal case 
law.

In addressing how fugitive felon status affected payment of 
VA benefits, GC noted that the VA fugitive felon provision 
was modeled after Public Law No. 104-193, which bars fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture.  GC also noted that Public Law 
No. 104-193 was designed to cut off the means of support that 
allows fugitive felons to continue to flee.  VAOPGCPREC 7-
2002.  SSA's fugitive felon provision is essentially 
identical to the VA provision cited above.  See 42 U.S.C.A. § 
1382(e)(4)(A).

In this case, according to a District Attorney who signed the 
Request for Termination of Probation and VA's Assistant 
Regional Counsel, in June 1987, the Veteran was convicted of 
welfare fraud, a felony.  A judge placed him on five years 
felony probation with various terms, including payment of 
approximately $5,000 in restitution.  Thereafter, the Veteran 
made payments in an effort to satisfy restitution, but on May 
28, 1992, a judge revoked the Veteran's probation and issued 
an arrest warrant for nonpayment of restitution, a violation 
of probation.  This arrest warrant remained in effect until 
May 28, 2003, when a judge recalled it and terminated 
probation. 

In sum, from December 27, 2001 to May 27, 2003, the Veteran 
met the definition of fugitive felon by violating a condition 
of probation imposed for commission of a felony under state 
law.  The RO properly discontinued the Veteran's VA 
disability compensation benefits, effective from December 27, 
2001 to May 27, 2003, based on his fugitive felon status.  
Inasmuch as the law in this case is dispositive, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The RO having properly discontinued the Veteran's VA 
disability compensation benefits, effective from December 27, 
2001 to May 27, 2003, based on his fugitive felon status, 
this portion of the appeal is denied.




REMAND

The Veteran claims entitlement to a waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $9,639.23.  Additional action is necessary before 
the Board decides this claim.  

During the course of this appeal, the RO provided the Veteran 
VCAA notice on other claims on appeal.  However, with regard 
to his claim for waiver of recovery of an overpayment, it did 
not provide the Veteran notice, adequate or otherwise.  Given 
that this waiver decision is based on the facts of the case, 
rather than the law, unlike that portion of the claim 
discussed above, such notice is necessary and any decision to 
proceed in adjudicating the waiver issue would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

This case is thus REMANDED for the following action:

1.  Provide the Veteran VCAA notice 
pertaining to his claim for a waiver of 
recovery of an overpayment.  Such notice 
must inform the Veteran of the 
information and evidence not previously 
provided to the Secretary that is 
necessary to substantiate his claim, 
which portion of the evidence the Veteran 
is to provide, and which portion of the 
evidence VA will attempt to obtain on the 
Veteran's behalf.

2.  Readjudicate the claim based on all 
of the evidence of record.  If the 
benefit sought on appeal is not granted, 
provide the Veteran a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


